DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022  has been entered.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The IDS was prompted and RCE for consideration which submitted by a  foreign patent Office particular attention has been given to WO2014/006741 to Sasaki et al.  was cited and used in EPO Form 170301.91 TRI.  
Examiner’s Comment and Reasons for Allowance
An updated search has been conducted applicant’s IDS submitted June 13, 2022 has been fully and carefully considered.  is not directed specifically to an apparatus for separating useful material from an oil field fluid waste mixture.  Sasaki et al. teach treating salt wastewater which is introduced into the positive electrode side of an electrolytic cell portioned by a semipermeable membrane that permeates and generates sodium hydroxide in high concentration salt water by electrolysis wherein the salt water dissociates and produces sodium hydroxide.  An aqueous solution containing sodium carbonate and/or sodium hydrogen carbonate is obtained by contacting the exhaust gas of gas turbine power generator.  Sodium hydrogen carbonate and sodium carbonate is separated and recovered from the aqueous solution.  While using membranes and electrolysis has been for the treatment of salt water, the inventive concept or separating an oil filed fluid waste mixture to produce useful materials by first phase separating the fluid waste mixture into a water and NaCl solution and an oil stream or gas stream, followed by further treating the water and NaCl solution stream in an electromechanical separation membrane to separate the Na+ and Cl- into ions to form a first NaOH stream and an HCl stream.  A gas containing carbon dioxide is compressed and then mixed with the NaOH stream to form sodium bicarbonate which can be separated by cyclone separator and the water can be reclaimed has not been taught or fairly suggested either singularly or in combination by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771